DETAILED ACTION

	This office action is in response to the election and amendment filed on July 13, 2022.  In accordance with this amendment, dependent claim 120 has been amended to correct for a minor formality found as originally filed.
Claims 33-39, 41, 43-44, 46-51, 55, 58-59, 61-62, 65, 67-70, 109-111, 114, 116-118, 120-130, 132, 134-135, 137-142, 146, 149-150, 152-153, 156, 158-161, and 200 remain pending and condition for allowance, with claims 33, 109, and 200 as independent claims.  Non-elected (and withdrawn from consideration without traverse) claims 1, 71, and 162 are formally canceled by Examiner’s Amendment herein to pass this application to issue.  The Group defined by independent claims 1, 71, and 162 may be filed as a timely divisional (DIV) application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 33-39, 41, 43-44, 46-51, 55, 58-59, 61-62, 65, 67-70, 109-111, 114, 116-118, 120-130, 132, 134-135, 137-142, 146, 149-150, 152-153, 156, 158-161, and 200 in the reply filed on July 13, 2022 is acknowledged.  Claims 1, 71, and 162 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.  Note that these claims (1, 71, and 162) of Group I have been formally canceled by Examiner’s Amendment. 

This application is in condition for allowance except for the presence of claims 1, 71, and 162, which are directed to Group non-elected without traverse (see the election dated July 13, 2022).  Accordingly, claims 1, 71, and 162 have been cancelled.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).










EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Non-elected (without traverse on July 13, 2022) claims 1, 71, and 162 must be formally canceled to pass this application to issuance.  These claims of Group I may be filed in a timely divisional (DIV) application.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Claim 1 (Canceled).
Claim 71 (Canceled).
Claim 162 (Canceled).








Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on October 29, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (seventy-five (75) pages) were received on October 29, 2020.  These drawings are acknowledged.

Allowable Subject Matter
Claims 33-39, 41, 43-44, 46-51, 55, 58-59, 61-62, 65, 67-70, 109-111, 114, 116-118, 120-130, 132, 134-135, 137-142, 146, 149-150, 152-153, 156, 158-161, and 200 are allowed.  Claims 33, 109, and 200 are in independent claim form.  The following is an examiner’s statement of reasons for allowance: the closest prior art (see IDS filed October 29, 2020 and noting the INTL Search Report and Written Opinion; see also PTO-892 form references A-B attached hereto) does not expressly teach or reasonably suggest, in combination, each claim limitation as a whole and as arranged by independent claims 33, 109, or 200, in the context of Applicant’s specification and figures.  In each combination presented, there is no clear teaching or reasonable suggestion for the contextual driving of the resonator electrodes at the FSR frequency recited in order to output the frequency comb from the pump (in the overall device / method).  Although the base structure of the resonator / micro-ring to generate a frequency comb may be known in the prior art, such an overall combination as outlined by claims 33, 109, 200 in order to function as recited (for output such a frequency comb using the driven electrodes) is considered as patentable over the teachings of the closest prior art of the current record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A and B:

-Reference A to Stark ‘512 is pertinent to frequency combs using a resonator and noting FSR (see paras [0066] – [0067]).
-Reference B to Maleki ‘481 is pertinent to WGM resonators using optical functions and relating to FSR.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             July 27, 2022